Case 2:19-cv-02146-GW-RAO Document 20 Filed 10/18/19 Page 1 of 1 Page ID #:99



   1
   2
   3
   4
   5
   6
   7
                                      UNITED STATES DISTRICT COURT
   8
   9                                CENTRAL DISTRICT OF CALIFORNIA
  10
       JONATHAN S. SCEMAMA, an                        )   Case No. CV 19-2146-GW-RAOx
  11   individual,                                    )   [Filed: February 08, 2019]
  12                                                  )   [Removed: March 22, 2019]
                         Plaintiff,                   )
  13                                                  )
                v.                                    )   Hon. George H. Wu
  14                                                  )   Courtroom 9D
  15   MERCEDES-BENZ, USA, LLC, a                     )
       Delaware Limited Liability Company,            )   ORDER RE STIPULATION TO
  16   and DOES 1 through 10, inclusive,              )   EXTEND EXPERT DISCOVERY
                                                      )   DEADLINES
  17
                         Defendants                   )
  18            For good cause shown, the parties’ Joint Stipulation to Extend the Expert
  19   Discovery Deadlines is hereby approved and the new deadlines set forth for
  20   discovery set forth in the Scheduling Order shall be amended as follows:
  21            A)       Initial Expert Disclosure shall be completed by November 20, 2019;
  22            B)       Expert Discovery shall be completed by December 6, 2019.
  23            C)       All other dates shall remain the same.
  24            IT IS SO ORDERED.
  25
  26   DATED: October 18, 2019
  27
                                                  HON. GEORGE H. WU,
  28                                              UNITED STATES DISTRICT JUDGE


       365.439.TG - 00432670.DOCX                    1                    2:19-cv-02146 GW (RAOx)
                 ORDER RE STIPULATION TO EXTEND EXPERT DISCOVERY DEADLINES
